UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1670


PROGRESSIVE GULF INSURANCE COMPANY,

                    Plaintiff - Appellee,

             v.

WILLIAM BURKE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:18-cv-00293-EKD)


Submitted: December 17, 2019                                      Decided: January 30, 2020


Before WILKINSON and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Burke, Appellant Pro Se. Christopher Alan Abel, WILLCOX & SAVAGE, PC,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Burke appeals the district court’s order granting summary judgment to the

Appellee. We have reviewed the record and find no reversible error. * Accordingly, we

affirm for the reasons stated by the district court. See Progressive Gulf Ins. Co. v. Burke,

No. 7:18-cv-00293-EKD (W.D. Va. May 10, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
        We have not considered issues raised by Burke for the first time on appeal. See L-
3 Commc’ns Corp. v. Serco, Inc., 926 F.3d 85, 89 n.1 (4th Cir. 2019) (citing Pornomo v.
United States, 814 F.3d 681, 686 (4th Cir. 2016)).

                                             2